Citation Nr: 1801319	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  17-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, J.C., D.G., and S.C.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1959 to September 1960.  He died in June 2015.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2017, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the medical evidence is required prior to adjudicating the appellant's service connection claim for the cause of the Veteran's death.  Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also 38 U.S.C. § 5103A(a).

In this case, the Veteran died in June 2015.  According to his death certificate, the primary cause of death was cardiac arrest, myocardial infarction, and coronary artery disease with contributing causes of atrial fibrillation, hypertension, diabetes mellitus, obstructive sleep apnea and congestive heart failure.  At the time of the Veteran's death, he was service-connected for bilateral degenerative arthritis in his knees.  The appellant contends that the Veteran's bilateral knee condition contributed to his death, because he became really weak due to not being able to walk for five years prior to his death.  See, e.g., VA Treatment Record dated Jan. 20, 2011 (noting that the Veteran has been bedridden since Nov. 4, 2010 due to deconditioning that has caused conditions such as chronic hypoxia and weakness).  As the medical evidence of record does not include any opinion as to the relationship of etiology of the Veteran's listed cause of death, the Board finds that it would not be unreasonable to request a medical opinion.  Therefore, on remand, an etiological opinion must be obtained regarding the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be contacted and requested to identify all providers, VA and non-VA, of medical care for the Veteran's following conditions: cardiac arrest, myocardial infarction, coronary artery disease, atrial fibrillation, hypertension, diabetes mellitus, obstructive sleep apnea, congestive heart failure and bilateral knee degenerative arthritis.  She should also be requested to submit a VA signed authorization or authorizations for release of all medical treatment records for the Veteran pertinent to the claim, dated since service separation, to include all terminal hospitalization records from Loma Linda University Medical Center in San Bernardino.

2.  Thereafter, the AOJ should secure for the record any and all medical records including those pertaining to the circumstances of the Veteran's death in June 2015, to include any inpatient care.  The death certificate notes that the Veteran died while hospitalized, but the hospital treatment records are not associated with the claims file.

3.  After all available records have been associated with the claims file, request a medical opinion from a suitably qualified VA clinician regarding the Veteran's cause of death.  His claims file, including a copy of this remand, must be made available to the examiner for review of the history of this disability.  Following complete review of the record, the examiner is asked to opine on whether it is at least as likely as not that the Veteran's service-connected bilateral knee degenerative arthritis, to include any medication, was principal or contributory cause of the Veteran's death or materially hastened death.

The examiner is advised that a contributory cause of death is one not related to the principal cause, but one that contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.

The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

4.  After completing this and any other development deemed necessary, readjudicate the claim in light of all additional evidence.  If any benefit sought remains denied, issue an SSOC and give the appellant time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

